ORDER

PER CURIAM.
Gregory Porter (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant pled guilty to one count of burglary in the first degree, section 569.160 RSMo 2000;1 one count of robbery in the first degree, section 569.020; one count of armed criminal action, section 571.015; and two counts of forgery, section 570.090. He was sentenced to 15 years for burglary, 30 years for robbery, three years for armed criminal action, and five years apiece for forgery, each sentence to be served concurrently. We find no error and affirm.
We have reviewed the briefs of the parties, the legal files, and the transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All future statutory references are to RSMo 2000 unless otherwise indicated.